Citation Nr: 1745410	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina.


THE ISSUE

Entitlement to service connection for hypertension leading to a stroke, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Wainaina,  Associate Counsel



INTRODUCTION

The Veteran had active duty in the United States Army from October 1950 to May 1975.

This matter comes before on appeal before the Board of Veterans' Appeals (Board) from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina.  

The Veteran and his friend testified before the undersigned Veteran's Law Judge in July 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part. 


REMAND

In a VA medical opinion dated in October 2016, the examiner discussed the Veteran's hypertension, but the Veteran's stroke was not discussed. 

The examiner opined that the Veteran's hypertension is less likely than not due to or the result of his PTSD.  The VA examiner in her report noted that the Veteran does have chronic kidney disease which may cause hypertension.  The examiner stated that based on the record, the veteran has "essential hypertension."  The examiner did not address causation of the Veteran's stroke, which issue is on appeal.  The Board finds the examination inadequate.  The AOJ should therefore schedule the Veteran a new examination to discuss the etiology of the Veteran's stroke. 

The Veteran, in a July 2017, hearing testified that he is receiving treatment in Durham, North Carolina, and that he began to receive treatment in 1975.  The Board would like to obtain all records of medical treatment for the Veteran.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any records of treatment of the Veteran, dated between 1975 and July 1999, from the Durham VA, as well as any records of treatment since records were last obtained from that facility.

Obtain copies of records pertaining to treatment of the Veteran's PTSD from Wake Forest Baptist Medical Center, as well as any updated or additional records of private medical treatment. 

2.  Following completion of the above, schedule the Veteran an appropriate examination to determine the etiology of his hypertension and stroke.  The claims file should be made available to the examiner for review and such records review should be noted in the exam report. 

The examiner should respond to the following: 

(a)  Is it as least likely than not (50 percent or greater probability) that the Veteran's stroke had its onset in service, manifested within one year of service discharge or is otherwise related to service? 

(b)  Is it least likely as not (50 percent or greater probability) that PTSD caused the Veteran's stroke?  

(c)  Is it at least likely than not (50 percent or greater probability) that the Veteran's PTSD aggravated (i.e. permanently increased in severity beyond the natural progress of the disorder) the Veteran's stroke or the residuals therefrom. 

If aggravation is found, the examiner should address the following medical issues: 

i. The baseline manifestations of the Veteran's stroke found prior to the aggravation; and 

ii.  The manifestations which, in the examiner's opinion, are proximately due to the service connected disability.

(d)  Is it as least likely than not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, manifested within one year of service discharge or is otherwise related to service? 

(e)  Is it at least likely than not (50 percent or greater probability) that the Veteran's hypertension was caused by the service-connected PTSD? 

(f)  Is it at least likely than as not (50 percent or greater probability) that his hypertension was aggravated (i.e. permanently increased in severity beyond the natural progress of the disorder) by the service-connected PTSD?

If aggravation is found, the examiner should address the following medical issues: 

i. The baseline manifestations of the Veteran's hypertension found prior to the aggravation; and 

ii.  The manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that in the examiner's expert opinion, it is medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

